                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:20-cv-63-RJC-DCK

ERIC HUGHES,                                   )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )               ORDER
CHARLOTTE MECKLENBURG POLICE                   )
DEPARTMENT, and S. M. PARKER,                  )
                                               )
              Defendants.                      )
                                               )
                                               )
                                               )
                                               )
                                               )

      THIS MATTER comes before the Court on Defendants’ Motion to Dismiss

Complaint, (Doc. No. 9); Plaintiff’s Motion For Expedition of Case Continuance, (Doc.

No. 17); and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),

(Doc. No. 18); recommending that this Court grant Defendants’ motion and deny

Plaintiff’s motion as moot. The parties have not filed objections to the M&R and the

time for doing so has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to



      Case 3:20-cv-00063-RJC-DCK Document 19 Filed 08/19/21 Page 1 of 3
dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general and conclusory objections that do not direct

the court to a specific error in the magistrate’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R. Nevertheless, this Court has conducted a




       Case 3:20-cv-00063-RJC-DCK Document 19 Filed 08/19/21 Page 2 of 3
full review of the M&R and other documents of record and, having done so, hereby

finds that the recommendation of the Magistrate Judge is, in all respects, in

accordance with the law and should be approved. Accordingly, the Court ADOPTS

the recommendation of the Magistrate Judge as its own.

IV.    CONCLUSION

       IT IS, THEREFORE, ORDERED that:

       1. The Magistrate Judge’s M&R, (Doc. No. 18), is ADOPTED;

       2. The Defendant Charlotte Mecklenburg Police Department’s Motion To

           Dismiss, (Doc. No. 9), is GRANTED;

       3. The Plaintiff Eric Hughes’s Motion For Expedition Of Case Continuance,

           (Doc. No. 17), is DENIED; and

       4. The Clerk of Court is directed to close this case.

 Signed: August 19, 2021




      Case 3:20-cv-00063-RJC-DCK Document 19 Filed 08/19/21 Page 3 of 3
